AMENDMENT NO. 2 TO RAIL TRANSPORTATION SERVICES AGREEMENT

THIS AMENDMENT NO. 2 TO RAIL TRANSPORTATION SERVICES AGREEMENT (this
“Agreement”), is entered into and effective as of the 30th day of November,
2016, by and between Green Plains Logistics LLC (the “Operator”) and Green
Plains Trade Group LLC (the “Customer”).  Customer and Operator are sometimes
referred to in this Agreement as the “Parties” and individually as a “Party.”

WHEREAS,  the Parties desire to amend the Rail Transportation Services Agreement
effective July 1, 2015, between the Parties (the “Agreement”) on the terms and
conditions set forth herein to extend the term consistent with the term of other
agreements between the parties. Terms used herein not defined herein shall have
the meaning set forth in the Agreement.

NOW, THEREFORE, in consideration of the mutual premises of the parties and
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

1.



Section 9 of the Agreement is hereby replaced in its entirety with the
following:

Term.  The initial term, of this Agreement shall begin on the Effective Date and
shall continue for a period of ten (10) years (the “Initial Term”) and shall
automatically renew for successive twelve (12) month terms thereafter (each such
term, a “Renewal Term” and all Renewal Terms, together with the Initial Term,
the “Term”) until terminated by either party by providing 360 days written
notice of such termination to the other party.    

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

OPERATOR: GREEN PLAINS LOGISTICS LLC

﻿

Signature:  /s/ Michelle Mapes

Name:        Michelle Mapes

Title:          EVP – General Counsel and Corporate Secretary

﻿

﻿

CUSTOMER: GREEN PLAINS TRADE GROUP LLC

﻿

Signature:  /s/ Michelle Mapes

Name:        Michelle Mapes

Title:          EVP – General Counsel and Corporate Secretary

﻿



--------------------------------------------------------------------------------